Citation Nr: 1513842	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected asthma.

2.  Entitlement to service connection for hypoglycemia, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1997 to March 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction now rests with the RO in St. Petersburg, Florida, in which the Veteran resides, and from which the appeal was certified.  

This case was previously remanded by the Board in August 2014.  It now returns for appellate review.

As noted in the August 2014 Board decision, issues of entitlement to an earlier effective date for the award of a 100 percent rating for asthma; entitlement to an increased rating for a lumbar spine disability; entitlement to service connection for hypertension; entitlement to an increased rating for erectile dysfunction; entitlement to an increased rating for depression; and whether new and material evidence has been received to reopen a claim of entitlement to service connection for fatigue; were raised by the Veteran in a March 2014 statement.  

In a January 2015 statement, the Veteran raised the issue of entitlement to an increased rating for rhinitis; entitlement an increased rating for depression, entitlement to an increased rating for a lumbar spine disability, entitlement to an increased rating for erectile dysfunction and entitlement to an increased rating for gastroesophageal reflux disease (GERD).  Additionally, in a January 2015 and March 2015 the Veteran claimed entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

Based on the foregoing, the issues of issues of entitlement to a TDIU, entitlement to an earlier effective date for the award of a 100 percent rating for asthma; entitlement to an increased rating for a lumbar spine disability; entitlement to service connection for hypertension; entitlement to an increased rating for erectile dysfunction; entitlement to an increased rating for depression; increased rating for rhinitis; entitlement to an increased rating for GERD; and whether new and material evidence has been received to reopen a claim of entitlement to service connection for fatigue, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypoglycemia, to include as secondary to service-connected diabetes mellitus, type II is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's sleep apnea is proximately due to service-connected asthma.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this decision, the Board grants entitlement to service connection for sleep apnea.  Therefore, VA's duties to notify or assist are rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the August 2014 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown , 7 Vet. App. 439 (1995).

The Veteran has asserted service connection for sleep apnea is warranted as secondary to service-connected asthma.  Specifically, the Veteran contends his asthma medication led to weight gain which in turn caused his sleep apnea.  

VA treatment records, including in August 2009, reflect a diagnosis of obstructive sleep apnea.  A September 2009 VA treatment record affirmatively indicated sleep apnea was present and that the Veteran was undergoing evaluation for a CPAP (continuous airway pressure machine).  Nonetheless, other VA treatment records, including, in June 2007 and October 2009 ruled out sleep apnea.  However, a November 2009 VA treatment record documented that the Veteran's girlfriend noticed that the Veteran had apnea during sleep.  Additionally, a March 2010 sleep study, noted sleep disordered breathing was seen and was of mild severity.  Significantly, a March 2010 VA medical letter stated that the Veteran's recent Autopap trial showed a reasonable response of his sleep apnea to the device, thus an Autopap machine was provided to the Veteran.  Moreover, at the August 2010 VA examination, the VA examiner accepted the Veteran had a diagnosis of sleep apnea.  Thus, the Veteran has a current diagnosis, best characterized as sleep apnea.  Service connection for bronchial asthma was granted effective from March 5, 1999.  As such, elements (1) and (2) for secondary service connection are demonstrated. 

Concerning element (3), evidence of a nexus between the Veteran's sleep apnea and his service-connected bronchial asthma, there are several nexus opinions addressing this point, and the Board will recount them in turn.

A January 2010 VA medical letter from Dr. Medinger stated that prednisone [prescribed for asthma] has been associated with a 100 lbs. weight gain in the past 5 years, with the steepest gain associated with an extended period of daily prednisone treatment.  In a May 2010 VA treatment record, Dr. Medinger stated the Veteran's use of prednisone for control of asthma had been a major factor in his severe obesity.  A July 2010 VA medical letter from Dr. Wright stated over the years the Veteran's steroid dependent asthma worsened to where he has had to use prednisone daily, and the complications from this have led to the Veteran's morbid obesity, going from 195 lbs. in 2003 to his present weight of 324 lbs.

However, an August 2010 VA examination report, stated the Veteran reported he weighed 200 lbs. when left service in 1999, that he did gain weight through the 2006 time frame, and that he weighed 220 lbs. in 2006, based on VA treatment records.  The August 2010 VA examiner stated that in January 2007, before the Veteran began the steroid treatment, he gained 246 lbs.  The August 2010 VA examiner cited a June 2007 sleep study, which indicated 5 year history of problems falling asleep but that for about a year prior, snoring and pauses in breathing were noted.  The August 2010 VA examiner opined that obesity was biggest risk factor for developing sleep apnea; however, prior to beginning the high dosage of steroid treatment the Veteran was already overweight.  Thus, the August 2010 VA examiner stated it more likely than not the Veteran's sleep apnea preceded his prolonged steroid treatment.  

The August 2010 VA examiner's opinion tends to weigh against the claim; however, the examiner did not address whether use of Prednisone to treat the service-connected asthma chronically aggravated the sleep apnea.  Nevertheless, the VA examiner clearly attributes the Veteran's sleep apnea to weight gain, and the record demonstrates progressive weight gain more markedly coinciding with the use of Prednisone, as Dr. Wright cited that the Veteran went from 195 lbs. in 2003 to his weight of 324 lbs. in July 2010.  Moreover, in a May 2010 VA treatment record, Dr. Medinger specifically linked the Veteran's obesity to prednisone prescribed for asthma, as does Dr. Wright in a July 2010 letter.  Furthermore, the Veteran described that the sleep apnea coincided with his further weight gain. 

The Veteran is competent to testify as to observable symptoms such as weight gain, because these symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's statements regarding the onset of his symptoms pertaining to his sleep apnea to be credible and they are accorded significant evidentiary weight.  Thus, the Veteran's credible statements, combined with other evidence regarding his sleep apnea, are sufficient to outweigh the opinion of the August 2010 VA examiner.

At the least, this evidence raises a reasonable doubt as to whether the Veteran's sleep apnea is proximately due to his service-connected bronchial asthma.  When resolving doubt in the Veteran's favor, the Board finds that the sleep apnea is in fact proximately due to the Veteran's service-connected bronchial asthma.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for sleep apnea is warranted.


ORDER

Entitlement to service connection for sleep apnea is granted.



REMAND

As noted in the August 2014 Board decision, a December 2009 rating decision, denied, in pertinent part, entitlement to service connection for insomnia, nausea, weight gain, and hypoglycemia.  In January 2010, the Veteran, in pertinent part, filed a notice of disagreement as to the issue of entitlement to service connection for insomnia.  In February 2010, the Veteran, in pertinent part, filed a notice of disagreement as to the issues of entitlement to service connection nausea, weight gain, insomnia, and hypoglycemia.  In a May 2010 Report of General Information, the Veteran formally withdrew some claims; however, he did not withdraw the claims related to insomnia, nausea, weight gain.  Moreover, although in the May 2010 Report of General Information, the Veteran may have intended to withdraw hypoglycemia, the form itself indicates hyperglycemia was withdrawn, thus the Board finds the issue of entitlement to service connection for hypoglycemia is still on appeal.  

Moreover, the Veteran unequivocally withdrew his claim for entitlement to service connection for weight gain in an August 2010 statement.  In the August 2012 statement, the Veteran withdrew his claim for nausea and insomnia, as after a conversation with a Decision Review Officer, it was determined that nausea would be addressed as part of an increased rating claim for GERD, and insomnia would be addressed part of a claim for service connection for depression.  A May 2012 statement of the case did specifically address nausea as part of GERD, thus this issue is no longer for appellate consideration.  Similarly, a May 2012 rating decision granted service connection for major depressive disorder, with a noted symptom of a chronic sleep disorder.  Thus, the issues of nausea, weight gain and insomnia are withdrawn, and the development directed in the August 2014 Board remand is no longer required.  

However, as noted above, entitlement to service connection for hypoglycemia remains in appellate status.  A February 2015 memorandum from the Appeals Management Center reflected that this issue was remanded by the Board in August 2014 for issuance of a statement of the case; however, the record does not reflect that a statement of the case has been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case pursuant to the notice of disagreement received in February 2010, as to the rating decision in December 2009, which the Veteran is appealing for entitlement to service connection for hypoglycemia.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2014).   Only if the Veteran completes an appeal with respect to this issue by the timely filing of a substantive appeal should such be certified to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


